 



Exhibit 10.2
[TJX Letterhead]
Ms. Carol Meyrowitz
The TJX Companies, Inc.
770 Cochituate Road
Framingham, MA 01701
     Re: Modification of Employment Agreement
Dear Ms. Meyrowitz:
     Reference is made to the Employment Agreement dated as of October 17, 2005
(the “Agreement”) between you and The TJX Companies, Inc. (the “Company”). The
Company proposes to amend Section 3(a) of the Agreement (“Base Salary”) by
adding at the end thereof the following text: “Notwithstanding anything to the
contrary in this Agreement, however, effective for periods commencing on or
after March 13, 2006 the preceding provisions of this Section 3(a) shall be
applied by substituting $990,000.00 for $1,100,000.00.”
     If you agree with the foregoing proposed amendment to the Agreement, please
so indicate by signing the enclosed copy of this letter and returning it to
Mr. Paul Kangas, whereupon the Agreement will be deemed amended, effective
immediately, to incorporate the change set forth above, and, except as to
amended, the Agreement will continue in effect in accordance with its terms.
This letter agreement shall constitute an agreement under seal.

            THE TJX COMPANIES, INC.
      By:   /s/ Paul Kangas                      

I agree to the amendment described above
to the Employment Agreement dated as of
October 17, 2005 between me and The TJX
Companies, Inc., effective as of the date
set forth below:
/s/ Carol Meyrowitz
Carol Meyrowitz
Date: March 7, 2006

